DETAILED ACTION
1.	The communication is in response to the application received 12/02/2020, wherein claims 1-17 are pending and are examined as follows.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
3.	After reviewing Applicant’s priority data, the Examiner finds that Provisional application No. 62/943,835 (12/05/2019) does not appear to address determining a position of a current subpicture based on a width and a height of the current picture and a previously determined width and height of a particular subpicture in the set of subpictures. Although it makes reference to “subpic” syntax, 62/943,835 seems to be more related to enabling picture header repetition. It does however disclose signaling POC in both the picture and slice headers. Therefore for the purposes of examination, claims 11-15 are examined using the EFD of 62/943,835. As to claims 1-10, 16, and 17, these are examined using the EFD of Provisional application No. 62/955,381 (12/30/2019), which was found to disclose signaling the subpicture layout in SPS.

Claim Objections
4.	Claim 3 is objected to because of the following informalities:  the limitation “wherein the width and the height of the particular picture”  (emphasis added) appears as though it should “wherein the width and the height of the particular subpicture”. Please check and update accordingly. Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2021/0203959 A1, hereinafter referred to as Chen, with reference to Provisional application No. 62/954,014 (see PTO 892), hereinafter referred to as 014, in view of Han et al. (US 2021/0160493 A1 in view of WO 2019045445 A1 – See PTO 892. English translation is provided), hereinafter referred to as Han.
Regarding claim 1,  Chen discloses “A video decoding method, comprising: receiving data from a bitstream to be decoded as a current picture of a video [See Chen Figs. 3A-3B of a decoding process]; for a current subpicture of a set of subpictures of the current picture [Reference sub-pictures of Fig. 9 in Chen that can be processed. See Fig. 7 for equivalent support in 014. Also refer to Han below for sub-picture/tile support], determining a position of the current subpicture based on a width and a height of the current picture and a previously determined width and height of a particular subpicture in the set of subpictures [See for e.g. Chen para 0129 and 0176. The last sub-picture is construed as the current subpicture. Position and size of said last subpicture is based on the size of the whole picture (i.e. width and height) and all previous subpicture position and sizes. See para 0039 for corresponding priority support in 014.]; and reconstructing the current picture and the current subpicture based on the determined position.”  [The decoder (Figs. 3A-3B) can reconstruct video data with Chen’s signaled subpicture partitioning information (e.g. abstract and Table 1) which includes position. See Table 1 for corresponding priority support in 014.]
[Current picture in Figs. 5A-5B are partitioned into tiles/subpictures]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means for signaling subpicture partitioning information disclosed by Chen to add the teachings of Han as above to provide a method for constructing tile structures of a current picture by partitioning said current picture according to row splitting and column splitting size information to better manage independent high quality coding with improved efficiency in response to the increased demand for virtual reality images and high definition video (para 0094 and 0097).
Regarding claim 2,  Chen and Han teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein the determined position of the subpicture is expressed as an index of a coded tree block (CTB) at a corner of the current subpicture.”  [See syntax elements “subpic_ctu_top_left_x[i]” etc. which specify position of top-left CTU of subpicture in units of CtbSizeY for each index [i] (e.g. Table 1 and para 0103).  Refer to Table 1 and para 0032 of corresponding priority support 014] 
Regarding claim 3,   Chen and Han teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein the width and the height of the particular picture are expressed in terms of a number of coded tree bocks (CTBs).”  [Fig. 9 of Chen shows a particular picture partitioned into subpictures where the size of the picture can be viewed as an aggregated size of the CTUs shown. Subpicture width/height are expressed in units of CtbSizeY (para 0103). Also see Chen para 0339-0340 for support Refer to Fig. 7 in corresponding priority support 014.]
Regarding claim 4,  Chen and Han teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein the current subpicture is processed after all other subpictures in the set of subpictures.”   [See for e.g. Chen para 0129 and 0176. Since the last sub-picture is the current subpicture, this implies all other sub-pictures prior to the last sub-picture have been processed. See para 0039 for corresponding priority support in 014]
Regarding claim 5,   Chen and Han teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein the subpictures in the set of subpictures are indexed and the current subpicture is a last indexed subpicture in the set of subpictures.  [Table 1 and para 0103 show a subpicture index [i]. The last subpicture would correspond to [i] reaching sps_num_subpics_minus1. Hence, said index of the last subpicture (para 0129 and 0176) has reached its maximum. See para 0039 and Fig. 8 of corresponding priority support 014]
Regarding claim 6,   Chen and Han teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein the position of the current subpicture is determined based on a width and a height of the current subpicture.” [Reference for e.g. para 0103 of Chen where the position of top-left CTU of subpicture is given in units of CtbSizeY. Also see para 0106-0109 for added support]
Regarding claim 7,   Chen and Han teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen however does not explicitly disclose the limitation of claim 7.  Han on the other hand from the same or similar field of endeavor teaches “wherein the width of the current subpicture is determined based on the width of the particular subpicture in the set of subpictures and a width of the current picture [See Figs. 5A-5B of Han, where a tile 0 width (column_width_minus1[0]) is related to the picture width and the width of tile 1, i.e. column_width_minus1[1]. Tile 0 and tile 1 widths sum to the picture width] and the height of the current subpicture is determined based on the height of the particular subpicture in the set of subpictures and a height of the current picture.” [Same rationale as above except this relates to tile height (row_height_minus1[i], where i=0…3)] 
The motivation for combining Chen and Han has been discussed in connection with claim 1, above. 
Regarding claim 8,   Chen and Han teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.  Chen however does not further disclose the limitation of claim 8.  Han on the other hand from the same or similar field of endeavor teaches “wherein the width of the current subpicture is determined by subtracting widths of all subpictures in the set of subpictures except the current subpicture from the width of the current picture and the height of the current subpicture is determined by subtracting heights of all subpictures in the set of subpictures except the current subpicture from the height of the current picture.”  [From Han’s teachings (e.g. Figs. 5A-5B), it would be evident to one skilled in the art that a width of tile 0, for example, can be determined by subtracting the width of tile 1 from the overall picture width. Likewise, the height of tile 0 can be similarly determined]
The motivation for combining Chen and Han has been discussed in connection with claim 1, above. 
Regarding claim 9,   Chen and Han teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein the width and the height of the current subpicture are inferred and not parsed in the bitstream.”  [See for e.g. para 0339-0340 of Chen]
Regarding claim 10,   Chen and Han teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein a slice address is signaled in the bitstream for a non-rectangular or raster scan slice in the current picture [See Chen Fig. 9 where square slices/subpictures can be found in a picture, where each subpicture has a signaled index [i]. Fig. 6 also discusses raster scan slices. See Figs. 4 and 7 of corresponding priority support 014], wherein the slice address is an index associated with a first coded tree block (CTB) in the slice.”  [Position of top-left CTU of subpicture is given in units of CtbSizeY for each index [i] (e.g. Table 1 and para 0103)]
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1 since the methods for encoding and decoding video are inverse operations as evidenced in Figs. 4 and 7 of the instant disclosure and Figs. 2A-2B (encoding) and Figs. 3A-3B (decoding) of Chen.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the decoder circuitry for performing the decoding operations, see Chen Figs. 3A-3B and corresponding text. 
Claims 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Han, and in further view of Deshpande et al. WO 2021/033749 A1 with reference to Priority data 62/905,307, hereinafter referred to as Deshpande.
Regarding claim 11,   Chen and Han teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen and Han however do not teach “further comprising: receiving a picture order count of the current picture from a picture header of the current picture from the bitstream.” Deshpande on the other hand from the same or similar field [See abstract, i.e. POC is specified from picture header syntax structure] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means for signaling subpicture/tile partitioning information disclosed by Chen and to add the teachings of Deshande as above to provide techniques for signaling picture information for coded video, which if signaled in an access unit delimiter, can provide bit savings when a picture consists of multiple slices; hence, coding efficiency can be improved (para 0063).
Regarding claim 12,   Chen, Han, and Deshpande teach all the limitations of claim 11, and are analyzed as previously discussed with respect to that claim.  Chen and Han however do not teach the limitation of claim 12. Deshpande on the other hand from the same or similar field of endeavor teaches “wherein a picture order count is signaled in one or more slice headers of the current picture [If aud_picture_header_flag = 1, then POC values are presented in the slice header (e.g. para 0089)], wherein the picture order count signaled in the one or more slice header has a same value as the picture order count signaled in the picture header.”  [Deshpande does not explicitly disclose this feature, however, depending on the value of the aud_picture_header_flag, the POC value will either be the slice header or the picture header; hence, this implies the same value]
The motivation for combining Chen, Han, and Deshpande has been discussed in connection with claim 11, above. 
Regarding claim 15,   Chen and Han teach all the limitations of claim 11, and are analyzed as previously discussed with respect to that claim.  Chen and Han however do not teach “wherein a slice header having a syntax element that indicates a picture order count that is the same as the [Same as claim 12]
The motivation for combining Chen, Han, and Deshpande has been discussed in connection with claim 11, above. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Han, and in further view of Hannuksela US 2015/0195577 A1, hereinafter referred to as Hannuksela.
Regarding claim 13,   Chen, Han, and Deshpande teach all the limitations of claim 11, and are analyzed as previously discussed with respect to that claim.  Chen and Han however do not teach “wherein the picture order count is signaled in the picture header when the picture header is repeated in the bitstream.”  Hannuksela on the other hand from the same or similar field of endeavor teaches the foregoing limitation. [Refer to para 0463 regarding repeating header parameter combination entries]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means for signaling subpicture/tile partitioning information disclosed by Chen and to add the teachings of Hannuksela as above to provide methods for forming a plurality of syntax element assignments for forming a plurality of combination set parameter sets in order to improve the coding efficiency of video data (abstract and para 0007). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Han, and in further view of Sjoberg et al US 2021/0144384 A1, hereinafter referred to as Sjoberg.
Regarding claim 14,   Chen and Han teach all the limitations of claim 11, and are analyzed as previously discussed with respect to that claim.  Chen and Han however do not teach “wherein the picture header has a flag for indicating whether the picture header is repeated, wherein a sequence parameter set applicable to the current picture includes a flag for indicating whether [See para 0065 regarding the sps_picture_header_repeated_flag]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means for signaling subpicture/tile partitioning information disclosed by Chen and to add the teachings of Sjoberg as above to provide syntax indicator and a picture header for coding video in order to help reduce the bitrate of encoded bitstreams while improving error resilience (para 0038).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486